Per Curiam.
This is an appeal from the granting of a motion for summary judgment in an action against a municipality pursuant to General Statutes § 13a-149, the municipal highway defect statute. The trial court granted the defendant’s motion for summary judgment after concluding that the statutory notice given to the municipality by the plaintiff was inadequate as a matter of law.
After careful examination of the notice, the record and the briefs of the parties in this matter, we conclude that, as a matter of law, the notice was not inadequate.
The judgment is reversed and the case is remanded for further proceedings.